                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:20-cr-00100-FDW-DSC


 USA,                                        )
                                             )
                 Plaintiff,                  )
                                             )
         vs.                                 )                       ORDER
                                             )
 Phong Duc Nguyen,                           )
                                             )
                Defendant.                   )

        THIS MATTER is before the Court on Defendant’s Objection (Doc. No. 28) to the

Magistrate Judge’s Memorandum and Recommendation (“M&R”) (Doc. No. 23). Defendant seeks

review of the M&R regarding Defendant’s Motion to Suppress. (Doc. No. 17).

        For the reasons that follow, the Magistrate Judge’s M&R is AFFRIMED, Defendant’s

Objection to the M&R is OVERRULED, and Defendant’s Motion to Suppress is DENIED.

        I.     STANDARD OF REVIEW

        A district court may refer a motion to suppress to a magistrate judge for a recommendation

pursuant to Federal Rule of Criminal Procedure 59(b)(1). See Fed. R. Crim. P. 59(b)(1). A party

may file written objections to magistrate judge’s memorandum and recommendation within

fourteen days of being served with a copy of the memorandum and recommendation. 28 U.S.C §

636(b)(1). ‘“Any written objections must specifically identify the portions of the Report and

Recommendation to which objections are made and the basis for such objections.”’ Morgan v.

N.C. Dep’t of Health and Human Servs., 421 F. Supp. 2d 890, 893 (W.D.N.C. 2006) (emphasis in

original) (quoting Thomas v. Westinghouse Savannah River Co., 21 F. Supp. 2d 551, 560 (D.S.C.

1997)); see also Battle v. U.S. Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987) (“[P]arties filing

objections must specifically identify those findings objected to.”) (quotation omitted). “Frivolous,

conclusive or general objections need not be considered by the district court.” Battle, 834 F.2d at



      Case 3:20-cr-00100-FDW-DSC Document 29 Filed 12/04/20 Page 1 of 8
421 (quotation omitted).      “A general objection, or one that merely restates the arguments

previously presented is not sufficient to alert the court to alleged errors on the part of the magistrate

judge.” Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004).

         Thus, “[a]n ‘objection’ that does nothing more than state a disagreement with a

magistrate’s suggested resolution, or simply summarizes what has been presented before, is not an

‘objection’ as that term is used in this context.” Id.; see also Jones v. Hamidullah, No. 2:05-2736-

PMD-RSC, 2005 WL 3298966 at *3 (D.S.C. Dec. 5, 2005) (noting a petitioner’s objections to a

magistrate judge’s report “on the whole without are merit in that they merely rehash [the] general

arguments and do not direct the court’s attention to any specific portion of the [report]”). General

or conclusory objections result not only in the loss of de novo review by the district court but also

in waiver of appellate review. Tyler v. Beinor, 81 F. App’x 445, 446 (4th Cir. 2003) (per curiam);

United States v. Woods, 64 F. App’x 398, 399 (4th Cir. 2003) (per curiam). If proper objections

are made, a district court will review the objections under a de novo standard. 28 U.S.C. §

636(b)(1). Absent a specific, proper, and timely filed objection, the Court reviews only for “clear

error,” and need not give any explanation for adopting the M&R. Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.

1983).

         II.    BACKGROUND

         On March 17, 2020, Defendant was charged in a one count indictment for being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g). (Doc. No. 1). On August 21, 2020,

Defendant filed a Motion to Suppress the firearm underlying the possession charge because the

firearm was obtained after what Defendant contends was an unconstitutional traffic stop. (Doc.

No. 17-1, p. 1). The Government filed a Memorandum in Opposition to the Motion to Suppress,



                                                   2

         Case 3:20-cr-00100-FDW-DSC Document 29 Filed 12/04/20 Page 2 of 8
(Doc. No. 20), and an evidentiary hearing was held on September 25, 2020. (Doc. Nos. 21, 22).

The Magistrate Judge entered his Memorandum and Recommendation, (Doc. No. 23), to which

Defendant filed Objections. (Doc. No. 28). Defendant advances three objections to the

Magistrate’s M&R: (1) its factual findings are deficient; (2) the Magistrate improperly concluded

the traffic stop was constitutional; and (3) the Magistrate improperly recommended this Court deny

Defendant’s Motion to Suppress. (Doc. No. 28). Defendant’s third objection necessarily depends

on his second; as such, it will not be addressed as a distinct objection herein.

       III.    FINDINGS OF FACT

       Defendant first objects to the “Factual Background and Findings” set forth in the M&R.

(Doc. No. 28, p. 2). Specifically, he argues the Factual Findings both omit important facts and

discuss facts unsupported by the record. Id. at pp. 2-3. Defendant asserts that, because of the factual

deficiencies, the Magistrate Judge did not properly consider the totality of the circumstances

because he did not evaluate “the whole picture.” Id. at p. 2. Presumably, Defendant’s factual

objections rest upon the premise that, if certain facts were properly included or supported, these

facts “might dispel reasonable suspicion.” Kansas v. Glover, — U.S.—, 140 S.Ct. 1183, 1191, 206

L.Ed.2d 412 (2020). However, Defendant does not offer any argument detailing how any of the

omitted or allegedly unsupported facts would dispel reasonable suspicion if they had been properly

considered by the Magistrate Judge. Defendant simply states his factual objections but fails to

provide a basis for the objections beyond the assertion that the “Memorandum’s three-paragraph

summarization of only pieces of the evidence runs afoul of the totality of the circumstances test.”

Id. Because Defendant provides no basis for his factual objections, the Court is unable to determine

what errors the Magistrate Judge made and the effect such errors had on the Magistrate’s

recommendation. Accordingly, the Court reviews the Factual Findings for clear error. Upon



                                                  3

      Case 3:20-cr-00100-FDW-DSC Document 29 Filed 12/04/20 Page 3 of 8
careful review of the M&R’s Factual Findings, the Court finds no clear error and ADOPTS the

M&R’s “Factual Background and Findings.”

           IV.      TRAFFIC STOP

           Defendant next objects to the Magistrate Judge’s conclusion that the traffic stop was valid.

(Doc. No. 28, p. 5). He takes issue with three specific conclusions the Magistrate reached regarding

the traffic stop: (1) that Officer Furr’s belief that the driver of the car was the registered owner of

the car, who had a revoked license, was reasonable and; (2) that Officer Furr observed additional

state law traffic infractions justifying the stop. (Doc. No. 28, pp. 5-6). The Court addresses each

assignment of error in turn.

                 a) Driver of the Car

           First, Defendant asserts Officer Furr did not have reasonable suspicion to conduct a traffic

stop because it was unreasonable of him to believe that the registered owner of the car, who had a

revoked license, was actually driving the car. (Doc. No. 28, p. 5). Defendant contends the

Magistrate Judge erred in concluding otherwise. Id. Defendant relies on Kansas v. Glover, where

the Supreme Court recently evaluated whether an officer’s assumption that the driver of a car is

its registered owner is reasonable under the 4th Amendment.1 Kansas, 140 S.Ct. at 1186.

            In Kansas, a law enforcement officer initiated a traffic stop during a routine patrol when a

license plate search revealed the driver of the car had a revoked license. Id. at p. 1187. The officer

assumed the person driving the car was indeed the registered owner with the revoked license and,

based solely on this assumption, the officer initiated a traffic stop. Id. The driver of the car sued,

asserting that the officer’s assumption was not reasonable under the 4th Amendment. Id. In

evaluating whether the officer’s assumption was permissible, the Supreme Court held that a traffic



1
    The Magistrate Judge relied heavily on Kansas v. Glover in reaching the decision in the M&R. (Doc. No. 23, p. 4).

                                                           4

          Case 3:20-cr-00100-FDW-DSC Document 29 Filed 12/04/20 Page 4 of 8
stop initiated pursuant solely to such assumption is reasonable so long as “the officer lacks

information negating an inference that the owner is the driver of the vehicle.” Id. at p. 1186.

       Although not explicitly stated, Defendant argues there were several facts apparent to

Officer Furr that should have negated his inference that the driver of the vehicle was the unlicensed

registered owner of the car. See (Doc. No. 28, pp. 5-6). Defendant highlights the following as

information that should have negated Officer Furr’s inference: (1) Officer Furr had been closely

following and watching the car for three miles; (2) Officer Furr was following the car on a well-

lit highway even though it was 2:30 A.M.; and (3) Officer Furr easily observed other details about

the car, including its license plate. Id. at p. 5. These facts indicate, Defendant argues, Officer Furr

had ample opportunity to observe the inside of the car and that he had “reason to believe that the

. . . male driver was not the female registered owner with a suspended license.” Id.

       The Court is not persuaded by Defendant’s argument. During the evidentiary hearing,

Officer Furr explained that he was unable to get a “good look” at the driver and was unable to

conclusively determine the number of occupants in the car until he initiated the traffic stop. (Tr.

pp. 11-12). He did not admit to “viewing the occupants and driver,” as Defendant contends. (Doc.

No. 28, p. 5). That Officer Furr was able to observe other details about the car on a well-lit highway

in the middle of the night does not “rebut the reasonable inference” that the female driver with the

revoked license was driving her own car. See Kansas, 140 S.Ct. at 1191. Indeed, “[t]he reasonable

suspicion inquiry ‘falls considerably short’ of 51% accuracy.” Id. at 1188 (quoting United States

v. Arvizu, 534 U.S. 266, 274, 122 S.Ct. 744, 151 L.Ed.2d 740 (2002)). It was reasonable for Officer

Furr to have made the commonsense inference that the driver of the car was its registered owner

when he observed the car in the middle of the night and was unable to get a good look at the




                                                  5

      Case 3:20-cr-00100-FDW-DSC Document 29 Filed 12/04/20 Page 5 of 8
occupants of the vehicle. Accordingly, the Court OVERRULES Defendant’s objection as to

Officer Furr’s inference regarding the driver of the car.

        b.) Traffic Infractions

        Defendant next assigns error to the Magistrate Judge’s conclusion that Officer Furr had

reasonable suspicion to initiate the traffic stop after he observed Defendant’s car enter an

intersection when the traffic light was red. (Doc. No. 28, p. 6). In North Carolina it is unlawful for

a vehicle to enter an intersection “[w]hen a traffic signal is emitting a steady red circular light,”

and any vehicle that stops pursuant to such red light must do so “at an appropriately marked stop

line.” N.C. GEN. STAT. § 20-158(b)(2)(a), (b)(5)(a)(i). Defendant asserts he was engaged in

“wholly innocent behavior” because “it is legal for a vehicle to cross a marked stop line when the

traffic light is green or yellow.” (Doc. No. 28, p. 6). The record simply does not support that

Defendant crossed a marked stop line when the traffic light was green or yellow. Officer Furr

repeatedly testified that the car driven by Defendant was “actually in the intersection upon a steady

red light.” (Tr. p. 9); see also (Tr. pp. 10, 12, 36, 41). Nothing in the record suggests Defendant

crossed the stop line at the intersection while the light was green or yellow. Officer Furr’s repeated

testimony that he observed Defendant’s vehicle in the middle of an intersection in violation of

state law is a “particularized an objective basis for suspecting illegality” that satisfies the

reasonable suspicion standard of the 4th Amendment. See United States v. Feliciana, 974 F.3d 519,

524 (4th Cir. 2020). Accordingly, the Court OVERRULES Defendant’s assignment of error as to

this point as well.

        Finally, Defendant assigns error to the Magistrate’s conclusion that Officer Furr had

reasonable suspicion to conduct the traffic stop after he observed Defendant’s car follow too

closely in violation of state law. (Doc. No. 28, p. 7). North Carolina law prohibits drivers from



                                                  6

       Case 3:20-cr-00100-FDW-DSC Document 29 Filed 12/04/20 Page 6 of 8
following “another vehicle more closely than is reasonable and prudent.” N.C GEN. STAT. § 20-

152(a). At the hearing, Officer Furr testified Defendant’s car was “following [his marked police

vehicle] at a very close distance,” sometimes coming within 10 feet of Officer Furr’s vehicle. (Tr.

pp. 7-8). Officer Furr indicated this behavior raised a “suspicion of impaired driving,” particularly

because Officer Furr was driving far below the speed limit. Id. at p. 8. Defendant contends the

relevant state law is only violated when a driver fails to “maintain such [a] distance” that would

allow the driver to “control his car under ordinarily foreseeable developments,” and that the record

does not support a belief that Defendant “was driving so close as to lose control of his car.” (Doc.

No. 28, p. 7) (citing Griffin v. Ward, 148 S.E.2d 133, 136 (N.C. 1966)). Without evaluating the

merits of Defendant’s interpretation of the state law, the Court finds Officer Furr had sufficient

reasonable suspicion to justify the traffic stop. Whether Defendant was following too closely

potentially in violation of state law is exactly the type of “on-the-spot observation” contemplated

by the reasonable suspicion standard. See Terry v. Ohio, 392 U.S. 1, 20, 88 S.Ct. 1868, 20 L.Ed.2d

889 (1968). That Defendant “was able to slow down, [and] avoid a collision” is not adequate to

reject outright the conclusion that Officer Furr was justified in conducting the traffic stop.

Moreover, Officer Furr initiated the traffic stop after he discovered the revoked license and the

multiple traffic infractions. See (Tr. p. 12). Thus, Officer Furr had reasonable suspicion based on

the totality of the circumstances, which the Magistrate Judge correctly concluded. Accordingly,

the Court OVERRULES Defendant’s final objection.

       V.      CONCLUSION

       For the foregoing reasons, the Magistrate Judge’s Memorandum and Recommendation

(Doc. No. 23) is AFFIRMED, Defendant’s Objection to the M&R (Doc. No. 28) is OVERRULED,

and Defendant’s Motion to Suppress (Doc. No. 17) is DENIED.



                                                 7

      Case 3:20-cr-00100-FDW-DSC Document 29 Filed 12/04/20 Page 7 of 8
IT IS SO ORDERED.
                            Signed: December 3, 2020




                                8

Case 3:20-cr-00100-FDW-DSC Document 29 Filed 12/04/20 Page 8 of 8
